19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 1 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 2 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 3 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 4 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 5 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 6 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 7 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 8 of 9
19-41649-rk   Doc 15   FILED 09/24/19   ENTERED 09/24/19 13:07:37   Page 9 of 9
